J. A20008/14

NON-PRECEDENTIAL DECISION                  SEE SUPERIOR COURT I.O.P. 65.37

JOAN LICHTMAN,                   :                IN THE SUPERIOR COURT OF
                                 :                      PENNSYLVANIA
                   Appellant     :
                                 :
                v.               :
                                 :
PRUDENTIAL FOX ROACH,            :
HON. ALLAN TERESHKO,             :
HON. IDEE FOX,                   :
HON. PAMELA PRYOR DEMBE,         :
HON. WILLIAM MANFREDI,           :
HON. GARY GLAZER,                :
WILLIAM LEDERER, JOANNE DAVIDOW, :
VICKI GOLDBERG, FRANK DeFAZIO,   :
REGER, RIZZO & DARNALL,          :                     No. 1301 EDA 2013
LOUIS RIZZO, RICHARD DARNALL AND :
JASON SWEET                      :


                Appeal from the Order Entered April 1, 2013,
            in the Court of Common Pleas of Philadelphia County
                 Civil Division at No. 01944 Oct. Term 2012


BEFORE: FORD ELLIOTT, P.J.E., MUNDY AND MUSMANNO, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.: FILED SEPTEMBER 17, 2014

      Although   we     could    dismiss   thi

incomprehensible brief being in violation of the Rules of Appellate Procedure,



was filed July 22, 2013.        Additionally, since the judicial officers listed as

appellees were never properly served below, we dismiss them from the

appeal.

      Order affirmed.
J. A20008/14

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/17/2014




                          -2-
Circulated 08/26/2014 03:25 PM
Circulated 08/26/2014 03:25 PM
Circulated 08/26/2014 03:25 PM
Circulated 08/26/2014 03:25 PM